Citation Nr: 1524582	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for emergency medical treatment provided at Lakeside Hospital in Omaha, Nebraska on April 23, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System, Non-VA Care Office, in Lincoln, Nebraska, which denied a claim for payment of the cost of medical treatment provided to the Veteran by Lakeside Hospital in Omaha, Nebraska on April 23, 2012. 

The Veteran testified at a hearing before the undersigned in December 2013.  A transcript is of record.


FINDINGS OF FACT

1.  On April 23, 2012, the Veteran received emergency medical treatment at Lakeside Hospital, a non-VA hospital that was not previously authorized by VA. 

2.  A total disability rating based on individual unemployability (TDIU) due to service-connected disability has been in effect since May 31, 2005.

3.  The medical treatment rendered on April 23, 2012 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health. 

4.  At the time of the medical treatment, there were no VA medical facilities feasibly available and an attempt to use them beforehand would not be reasonable. 


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from emergency treatment provided to the Veteran at Lakeside Hospital on April 23, 2012, are met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized, including medical services, professional services, ambulance services, ancillary care and medication, rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b). 

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  As well, a VA facility would not be feasibly available if there were evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c). 

At the time of the Veteran's emergency treatment at Lakeside Hospital, he was service-connected with a 70 percent combined rating.  A TDIU was also in effect since May 31, 2005.  Under the circumstances, the Board concedes that the Veteran is deemed to have a permanent and total disability rating in effect at the time of his emergency treatment.  Thus, he is eligible for 38 C.F.R. § 1728 unauthorized care benefits.  

The evidence in this case indicates that the Veteran presented for treatment at the emergency department of Lakeside Hospital on April 23, 2012, with left arm pain and increased shortness of breath.  He reported a gradual increase of symptoms lasting about one month.  

Review of VA treatment records reveals that the Veteran contacted the North Platte VA Community Based Outpatient Clinic (CBOC), the VA clinic nearest his home, on April 23, 2012, seeking an appointment with his primary care provider.  He reported having pain extending from his left shoulder to his left arm, shortness of breath and occasional dizziness.  He reported symptoms lasting about two weeks, with increased severity during the preceding five days, while he was in Omaha.  He was advised to report to the emergency room at the Omaha VA Medical Center (VAMC) for evaluation.  He refused, saying he would "rather get this taken care of at home;" however, he was again advised to go the Omaha VAMC.  He was then informed that he would be connected with a registered nurse (RN) to further discuss the situation.

Subsequently, an RN from the North Platte VA COBC called the Veteran back and instructed him to call 911, and to go to the nearest emergency room.  She advised him of the serious nature of his symptoms.  She told him that he could later request transfer to the Omaha VAMC, if he desired VA care.  The Veteran agreed to the plan and reported that he was between Gretna, Nebraska and Omaha at the time.  

The Veteran reported in his January 2013 VA Form 9 that he believed the nearest hospital to be Lakeside Hospital.  He noted and testified that from his location, the Omaha VAMC would have been about a 40 mile drive, about twice as far away from him as Lakeside.  It does appear that Lakeside Hospital was nearer to the Veteran's reported location than the Omaha VAMC. 

This record shows that VA medical personnel considered the Veteran's condition to be emergent.  A prudent lay person would therefore have considered any delay in treatment to be hazardous to his life or health.  VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, warranting payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728.  

While the Omaha VA Medical Center was within reasonable traveling distance, the nature of the Veteran's symptoms, and the concern expressed by the VA RN regarding the immediate and serious nature of his symptoms, made this facility an unwise and impractical choice for the Veteran under the circumstances.  The Veteran has credibly asserted his belief, and the evidence shows that indeed he was instructed, of the need to seek immediate medical treatment at the nearest emergency room.  As such, the criteria for reimbursement are met. 


ORDER

Entitlement to payment or reimbursement for emergency medical treatment provided at Lakeside Hospital in Omaha, Nebraska on April 23, 2012, is granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


